Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-6, 10-11, 14-16, 20-21, 24-26, and 30 have been amended, and claims 3, 13, and 23 have been cancelled in the amendments filed 5/2/2022.
Claims 1-2, 4-12, 14-22, and 24-30 are currently pending and considered below.

Submission Non-Compliant to Non-Final Office Action
The Applicant’s response dated 5/2/2022 is non-compliant because the Applicant has failed to properly label the claims. Specifically, at least claim 10 shows “


Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, 14-22, and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 recite the limitation "predictively useful features". The term "predictively useful features" is indefinite, which renders the claims indefinite. The term "predictively useful features” is not defined by the claim, the specification does not provide a standard for ascertaining the meaning of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraphs 0090-0092 of the present disclosure provides insufficient information to define a predictively useful feature. In other words, the term is unclear because it is unclear what is necessary to be considered a "predictively useful feature" and what would not be considered a "predictively useful feature."
The term "predictively useful features" will be construed to include any features that acts to prove or disprove a condition.
Claims 1 and 11 recite the limitation "the other plurality of users.” There is insufficient antecedent basis for this limitation in the claim. Each instance of “the other plurality of users” will be interpreted as “the plurality of other users.”
Claims 2, 4-10, 12, 14-20 22, and 24-30 are rejected at least due to their dependency from claims 1, 11, and 21, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 11-12, 14-15, 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0271455 to Zhong, et al. (“Zhong”) in view of U.S. Patent Publication No. 2015/0006456 to Sudharsan (“Sudharsan”)

Regarding claim 1, Zhong discloses 
A computer-implemented method, comprising: (Abstract: a patient data management systems, and methods)
determining one or more training features (para. 0133: historical data) for training a blood glucose concentration forecasting machine learning model that is specific to a user, (para. 0133: the historical data is used to train a model that is specific to a particular patient) wherein determining the one or more training features includes: 
identifying a plurality of candidate features based on input data parameters associated with a plurality of other users; (para. 0059: historical data includes data from a plurality of patients. Examiners notes that the term “input data parameters” does not require a user input)
training a general blood glucose concentration forecasting machine learning model using a first portion of the input data associated with the plurality of other users; (para. 0120: the model is trained with historical data associated with the patient, which includes multiple parameters, and historical data includes data from a plurality of patients, para. 0059)
identifying the one or more training features in input data parameters received from the user based on the predictively useful features; (para. 0122: machine learning is used to determine what input variables are predictive for a patient)
training the blood glucose concentration forecasting machine learning model using at least a portion of the input data parameters associated with the plurality of other users that is associated with the determined one or more training features; and (para. 0144: determining adjusted weighting factors for the glucose prediction models based on the input future activity, which is training according to the Present Specification at para. 0064)
inputting the input data parameters received from the user into the blood glucose concentration forecasting machine-learning model (para. 0146: inputting future activities) to generate one or more expected blood glucose concentrations for the user. (para. 0146: the glucose prediction model outputs predicted glucose values).
Zhong teaches using a machine learning model to predict glucose values (Zhong, para. 0146). However, Zhong does not explicitly, but Sudharsan teaches that it was old and well known at the time of filing in the art of healthcare determine include evaluating the general blood glucose concentration forecasting machine learning model using a second portion of the input data associated with the other plurality of users to identify predictively useful features from the plurality of candidate features (Sudharsan, para. 0041: evaluating models, which includes machine learning model, see para 0040, to determine if the values predicted by the model are accurate, using a subset of predictions values, which are the values removed before testing)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include the evaluation step of Sudharsan, because Sudharsan teaches these methods are beneficial to accurately predicting values using machine learning (Sudharsan, para. 0037).

Regarding claim 2, Zhong discloses each of the limitations of claim 1 as discussed above, and further discloses:
displaying the generated one or more expected blood glucose concentrations for the user on one or more graphical user interfaces (para. 0148: generating a graphical representation of the patient's simulated glucose level).

Regarding claim 4, Zhong discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the one or more input data parameters associated with the plurality of other users include a plurality of irregularly spaced (para. 0071: the historical data includes meal data, which is irregularly spaced due to the nature of human eating habits).historical data parameters associated with one or more of the plurality of other users (para. 0059: the historical observational patient data includes measurement data, insulin delivery data, electronic medical records data, etc. from a plurality of different patients).

Regarding claim 5, Zhong discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the one or more input parameters received from the user include at least one of the following: a data indicating a type of diabetes of the user, a data indicating a medical condition of the user, a data indicating medication being consumed by the user, a data indicating a meal consumed by the user (para. 0071: inputting meal and event log data), a data indicating a physical activity performed by the user, a data indicating a time of a blood glucose concentration measurement of the user, a data indicating at least one of a previous and a current value of a blood glucose concentration measurement of the user, a data indicating a time of a previous blood glucose concentration forecast, a data indicating a target blood glucose concentration (a l c) for the user, a data indicating at least one of a current date and a current time, a data indicating a weight of the user, a data indicating one or more changes in the blood glucose concentration of the user, a data indicating one or more carbohydrate values as consumed by the user, and any combination thereof.

Regarding claim 11, Zhong discloses 
A system comprising: (Abstract: a patient data management systems, and methods)
at least one programmable processor; (para. 0068: one or more processors) and a non-transitory machine-readable medium storing instructions that, (para. 0068: memory) when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (para. 0068: programming instructions for execution by the processing system)
determining one or more training features (para. 0133: historical data) for training a blood glucose concentration forecasting machine learning model that is specific to a user, (para. 0133: the historical data is used to train a model that is specific to a particular patient) wherein determining the one or more training features includes: 
identifying a plurality of candidate features based on input data parameters associated with a plurality of other users; (para. 0059: historical data includes data from a plurality of patients. Examiners notes that the term “input data parameters” does not require a user input)
training a general blood glucose concentration forecasting machine learning model using a first portion of the input data associated with the plurality of other users; (para. 0120: the model is trained with historical data associated with the patient, which includes multiple parameters, and historical data includes data from a plurality of patients, para. 0059)
identifying the one or more training features in input data parameters received from the user based on the predictively useful features; (para. 0122: machine learning is used to determine what input variables are predictive for a patient)
training the blood glucose concentration forecasting machine learning model using at least a portion of the input data parameters associated with the plurality of other users that is associated with the determined one or more training features; and (para. 0144: determining adjusted weighting factors for the glucose prediction models based on the input future activity, which is training according to the Present Specification at para. 0064)
inputting the input data parameters received from the user into the blood glucose concentration forecasting machine-learning model (para. 0146: inputting future activities) to generate one or more expected blood glucose concentrations for the user. (para. 0146: the glucose prediction model outputs predicted glucose values).
Zhong teaches using a machine learning model to predict glucose values (Zhong, para. 0146). However, Zhong does not explicitly, but Sudharsan teaches that it was old and well known at the time of filing in the art of healthcare determine include evaluating the general blood glucose concentration forecasting machine learning model using a second portion of the input data associated with the other plurality of users to identify predictively useful features from the plurality of candidate features (Sudharsan, para. 0041: evaluating models, which includes machine learning model, see para 0040, to determine if the values predicted by the model are accurate, using a subset of predictions values, which are the values removed before testing)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include the evaluation step of Sudharsan, because Sudharsan teaches these methods are beneficial to accurately predicting values using machine learning (Sudharsan, para. 0037).

Regarding claim 12, Zhong discloses each of the limitations of claim 11 as discussed above, and further discloses:
displaying the generated one or more expected blood glucose concentrations for the user on one or more graphical user interfaces (para. 0148: generating a graphical representation of the patient's simulated glucose level).

Regarding claim 14, Zhong discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the one or more input data parameters associated with the plurality of other users include a plurality of irregularly spaced (para. 0071: the historical data includes meal data, which is irregularly spaced due to the nature of human eating habits).historical data parameters associated with one or more of the plurality of other users (para. 0059: the historical observational patient data includes measurement data, insulin delivery data, electronic medical records data, etc. from a plurality of different patients).

Regarding claim 15, Zhong discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the one or more input parameters received from the user include at least one of the following: a data indicating a type of diabetes of the user, a data indicating a medical condition of the user, a data indicating medication being consumed by the user, a data indicating a meal consumed by the user (para. 0071: inputting meal and event log data), a data indicating a physical activity performed by the user, a data indicating a time of a blood glucose concentration measurement of the user, a data indicating at least one of a previous and a current value of a blood glucose concentration measurement of the user, a data indicating a time of a previous blood glucose concentration forecast, a data indicating a target blood glucose concentration (a l c) for the user, a data indicating at least one of a current date and a current time, a data indicating a weight of the user, a data indicating one or more changes in the blood glucose concentration of the user, a data indicating one or more carbohydrate values as consumed by the user, and any combination thereof.

Regarding claim 21, Zhong discloses 
A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (Abstract: a patient data management systems, and methods)
determining one or more training features (para. 0133: historical data) for training a blood glucose concentration forecasting machine learning model that is specific to a user, (para. 0133: the historical data is used to train a model that is specific to a particular patient) wherein determining the one or more training features includes: 
identifying a plurality of candidate features based on input data parameters associated with a plurality of other users; (para. 0059: historical data includes data from a plurality of patients. Examiners notes that the term “input data parameters” does not require a user input)
training a general blood glucose concentration forecasting machine learning model using a first portion of the input data associated with the plurality of other users; (para. 0120: the model is trained with historical data associated with the patient, which includes multiple parameters, and historical data includes data from a plurality of patients, para. 0059)
identifying the one or more training features in input data parameters received from the user based on the predictively useful features; (para. 0122: machine learning is used to determine what input variables are predictive for a patient)
training the blood glucose concentration forecasting machine learning model using at least a portion of the input data parameters associated with the plurality of other users that is associated with the determined one or more training features; and (para. 0144: determining adjusted weighting factors for the glucose prediction models based on the input future activity, which is training according to the Present Specification at para. 0064)
inputting the input data parameters received from the user into the blood glucose concentration forecasting machine-learning model (para. 0146: inputting future activities) to generate one or more expected blood glucose concentrations for the user. (para. 0146: the glucose prediction model outputs predicted glucose values).
Zhong teaches using a machine learning model to predict glucose values (Zhong, para. 0146). However, Zhong does not explicitly, but Sudharsan teaches that it was old and well known at the time of filing in the art of healthcare determine include evaluating the general blood glucose concentration forecasting machine learning model using a second portion of the input data associated with the other plurality of users to identify predictively useful features from the plurality of candidate features (Sudharsan, para. 0041: evaluating models, which includes machine learning model, see para 0040, to determine if the values predicted by the model are accurate, using a subset of predictions values, which are the values removed before testing)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include the evaluation step of Sudharsan, because Sudharsan teaches these methods are beneficial to accurately predicting values using machine learning (Sudharsan, para. 0037).

Regarding claim 22, Zhong discloses each of the limitations of claim 21 as discussed above, and further discloses:
displaying the generated one or more expected blood glucose concentrations for the user on one or more graphical user interfaces (para. 0148: generating a graphical representation of the patient's simulated glucose level).

Regarding claim 24, Zhong discloses each of the limitations of claim 21 as discussed above, and further discloses:
wherein the one or more input data parameters associated with the plurality of other users include a plurality of irregularly spaced (para. 0071: the historical data includes meal data, which is irregularly spaced due to the nature of human eating habits).historical data parameters associated with one or more of the plurality of other users (para. 0059: the historical observational patient data includes measurement data, insulin delivery data, electronic medical records data, etc. from a plurality of different patients).

Regarding claim 25, Zhong discloses each of the limitations of claim 21 as discussed above, and further discloses:
wherein the one or more input parameters received from the user include at least one of the following: a data indicating a type of diabetes of the user, a data indicating a medical condition of the user, a data indicating medication being consumed by the user, a data indicating a meal consumed by the user (para. 0071: inputting meal and event log data), a data indicating a physical activity performed by the user, a data indicating a time of a blood glucose concentration measurement of the user, a data indicating at least one of a previous and a current value of a blood glucose concentration measurement of the user, a data indicating a time of a previous blood glucose concentration forecast, a data indicating a target blood glucose concentration (a l c) for the user, a data indicating at least one of a current date and a current time, a data indicating a weight of the user, a data indicating one or more changes in the blood glucose concentration of the user, a data indicating one or more carbohydrate values as consumed by the user, and any combination thereof.

Claim 6-10, 16-20, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0271455 to Zhong, et al. (“Zhong”) in view of U.S. Patent Publication No. 2015/0006456 to Sudharsan (“Sudharsan”) in further view of U.S. Patent Publication No. 2009/0192366 to Mensinger, et al. (“Mensinger”)

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
Zhong recites that a model is used to predict glucose values (Zhong, para. 0146). However, Zhong does not explicitly, but Mensinger teaches that it was old and well known at the time of filing in the art of healthcare determine include generating one or more target blood glucose concentration ranges for the user; (Mensinger, para. 0371: a low-resolution analyte value is presented to the user within a range of values)
generating one or more confidence intervals for the generated one or more expected blood glucose concentrations (Mensinger, para. 0366: determining a confidence in estimated analyte data, and the analyte data can be a glucose concentration, see 0371), the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and (Mensinger, para. 0366: the confidence level is a determination of the accuracy of the estimation)
comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, (Mensinger, para. 0441: the predictive accuracy, which is also the confidence interval (see para. 0366) is applied to data, such the range of glucose concentrations) and the generated one or more expected blood glucose concentrations (Mensinger, para. 0441: the predictive accuracy is applied to data, such an estimated glucose concentration)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating one or more target blood glucose concentration ranges for the user; generating one or more confidence intervals for the generated one or more expected blood glucose concentrations, the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, and the generated one or more expected blood glucose concentrations, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
displaying, based on the comparison, an indication whether the generated one or more expected blood glucose concentrations is within the one or more target blood glucose concentration ranges. (Mensinger, para. 0366: displaying estimated analyte data using dots, which represent the confidence of the estimation, see also Fig. 4B)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include displaying, based on the comparison, an indication whether the generated one or more expected blood glucose concentrations is within the one or more target blood glucose concentration ranges, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges. (Mensinger, para. 0353: alerting a patient when an analyte value passes a predetermined threshold) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the generated one or more expected blood glucose concentrations is generated for a point in time subsequent to the determining (Mensinger, para. 0366: the analyte values are generated for times after the present time).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include wherein the generated one or more expected blood glucose concentrations is generated for a point in time subsequent to the determining, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 10, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
repeating the determining and the training; (Mensinger, para. 0179: the process occurs iteratively)
inputting the input data parameters received from the user into an updated blood glucose concentration forecasting machine-learning model (Mensinger, para. 0381: the glucose data can be input by the user) to generate an updated one or more expected blood glucose concentrations for the user (Mensinger, para. 0446: the iterations updates the concentrations by removing certain data pairs, which contain analyte concentrations at certain times).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include repeating the determining and the training; generating, based on the repeating, an updated one or more expected blood glucose concentrations for the user, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 16, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
generating one or more target blood glucose concentration ranges for the user; (Mensinger, para. 0371: a low-resolution analyte value is presented to the user within a range of values)
generating one or more confidence intervals for the generated one or more expected blood glucose concentrations (Mensinger, para. 0366: determining a confidence in estimated analyte data, and the analyte data can be a glucose concentration, see 0371), the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and (Mensinger, para. 0366: the confidence level is a determination of the accuracy of the estimation)
comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, (Mensinger, para. 0441: the predictive accuracy, which is also the confidence interval (see para. 0366) is applied to data, such the range of glucose concentrations) and the generated one or more expected blood glucose concentrations (Mensinger, para. 0441: the predictive accuracy is applied to data, such an estimated glucose concentration)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating one or more target blood glucose concentration ranges for the user; generating one or more confidence intervals for the generated one or more expected blood glucose concentrations, the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, and the generated one or more expected blood glucose concentrations, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 17, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
displaying, based on the comparison, an indication whether the generated one or more expected blood glucose concentrations is within the one or more target blood glucose concentration ranges. (Mensinger, para. 0366: displaying estimated analyte data using dots, which represent the confidence of the estimation, see also Fig. 4B)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include displaying, based on the comparison, an indication whether the generated one or more expected blood glucose concentrations is within the one or more target blood glucose concentration ranges, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 18, the combination discloses each of the limitations of claim 17 as discussed above, and further discloses:
generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges. (Mensinger, para. 0353: alerting a patient when an analyte value passes a predetermined threshold) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 19, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the generated one or more expected blood glucose concentrations is generated for a point in time subsequent to the determining (Mensinger, para. 0366: the analyte values are generated for times after the present time).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include wherein the generated one or more expected blood glucose concentrations is generated for a point in time subsequent to the determining, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 20, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
repeating the determining and the training; (Mensinger, para. 0179: the process occurs iteratively)
inputting the input data parameters received from the user into an updated blood glucose concentration forecasting machine-learning model (Mensinger, para. 0381: the glucose data can be input by the user) to generate an updated one or more expected blood glucose concentrations for the user (Mensinger, para. 0446: the iterations updates the concentrations by removing certain data pairs, which contain analyte concentrations at certain times).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include repeating the determining and the training; generating, based on the repeating, an updated one or more expected blood glucose concentrations for the user, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 26, Cohen discloses each of the limitations of claim 21 as discussed above, and further discloses:
generating one or more target blood glucose concentration ranges for the user; (Mensinger, para. 0371: a low-resolution analyte value is presented to the user within a range of values)
generating one or more confidence intervals for the generated one or more expected blood glucose concentrations (Mensinger, para. 0366: determining a confidence in estimated analyte data, and the analyte data can be a glucose concentration, see 0371), the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and (Mensinger, para. 0366: the confidence level is a determination of the accuracy of the estimation)
comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, (Mensinger, para. 0441: the predictive accuracy, which is also the confidence interval (see para. 0366) is applied to data, such the range of glucose concentrations) and the generated one or more expected blood glucose concentrations (Mensinger, para. 0441: the predictive accuracy is applied to data, such an estimated glucose concentration)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating one or more target blood glucose concentration ranges for the user; generating one or more confidence intervals for the generated one or more expected blood glucose concentrations, the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, and the generated one or more expected blood glucose concentrations, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 27, Cohen discloses each of the limitations of claim 26 as discussed above, and further discloses:
displaying, based on the comparison, an indication whether the generated one or more expected blood glucose concentrations is within the one or more target blood glucose concentration ranges. (Mensinger, para. 0366: displaying estimated analyte data using dots, which represent the confidence of the estimation, see also Fig. 4B)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include displaying, based on the comparison, an indication whether the generated one or more expected blood glucose concentrations is within the one or more target blood glucose concentration ranges, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 28, Cohen discloses each of the limitations of claim 27 as discussed above, and further discloses:
generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges. (Mensinger, para. 0353: alerting a patient when an analyte value passes a predetermined threshold) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 29, Cohen discloses each of the limitations of claim 21 as discussed above, and further discloses:
wherein the generated one or more expected blood glucose concentrations is generated for a point in time subsequent to the determining (Mensinger, para. 0366: the analyte values are generated for times after the present time).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include wherein the generated one or more expected blood glucose concentrations is generated for a point in time subsequent to the determining, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 30, Cohen discloses each of the limitations of claim 21 as discussed above, and further discloses:
repeating the determining and the training; (Mensinger, para. 0179: the process occurs iteratively)
inputting the input data parameters received from the user into an updated blood glucose concentration forecasting machine-learning model (Mensinger, para. 0381: the glucose data can be input by the user) to generate an updated one or more expected blood glucose concentrations for the user (Mensinger, para. 0446: the iterations updates the concentrations by removing certain data pairs, which contain analyte concentrations at certain times).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include repeating the determining and the training; generating, based on the repeating, an updated one or more expected blood glucose concentrations for the user, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Response to Arguments
Applicant’s amendments filed 5/2/2022 with respect to 35 USC § 112(b) have been fully considered, and they are persuasive. However, the newly filed amendments have raised new 112(b) issues. 

Applicant’s arguments and amendments filed 5/2/2022 with respect to 35 USC § 101 have been fully considered and are persuasive. Specifically, the following limitations are considered “significantly more.”
determining one or more training features for training a blood glucose concentration forecasting machine learning model, determining the one or more training features includes:
identifying a plurality of candidate features based on input data parameters associated with a plurality of other users; 
training a general blood glucose concentration forecasting machine learning model using a first portion of the input data associated with the plurality of other users; 
evaluating the general blood glucose concentration forecasting machine learning model using a second portion of the input data associated with the other plurality of users to identify predictively useful features from the plurality of candidate features; and 
identifying the one or more training features in input data parameters received from the user based on the predictively useful features;
training the blood glucose concentration forecasting machine learning model using at least a portion of the input data parameters associated with the plurality of other users that is associated with the determined one or more training features; and 
inputting the input data parameters received from the user into the blood glucose concentration forecasting machine-learning model to generate one or more expected blood glucose concentrations for the user. 

Applicant’s arguments and amendments filed 5/2/2022 with respect to 35 USC § 102/103 have been fully considered, but they are not persuasive. 
Applicant argues that the newly added claim limitations are not disclosed by Zhong. The claims are now rejected over Zhong, in view of Sudharsan. 
For the reasons set forth in the 35 USC § 103 rejection of Claims 1-20 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JOHN P GO/Primary Examiner, Art Unit 3686